UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-11983 FPIC Insurance Group, Inc. (Exact Name of Registrant as Specified in its Charter) Florida 59-3359111 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 225 Water Street, Suite 1400 Jacksonville, Florida 32202 (Address of Principal Executive Offices) (904) 354-2482 (Registrant’s Telephone Number, Including Area Code) www.fpic.com Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large Accelerated Filer ¨Accelerated Filer þNon-accelerated Filer ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ As of April 28, 2008, there were 8,809,297 shares of the Registrant’s common stock, $.10 par value, outstanding. FPIC Insurance Group, Inc. Table of Contents to Quarterly Report on Form 10-Q For the Quarter Ended March 31, 2008 Page Part I Financial Information Item 1. Financial Statements · Unaudited Consolidated Statements of Financial Position as of March 31, 2008 and December 31, 2007 1 · Unaudited Consolidated Statements of Income for the Three Months Ended March 31, 2008 and 2007 2 · Unaudited Consolidated Statements of Shareholders’ Equity for the Three Months Ended March 31, 2008 and 2007 3 · Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2008 and 2007 4 · Notes to the Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 Part II Other Information Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 22 Table of Contents Part I FINANCIAL INFORMATION Item 1. Financial Statements FPIC Insurance Group, Inc. Unaudited Consolidated Statements of Financial Position (in thousands, except shares authorized, issued and outstanding) As of As of March 31, 2008 December 31, 2007 Assets Investments: Fixed income securities, available-for-sale $ 700,268 689,172 Equity securities, available-for-sale 15,177 14,912 Short-term investments 1,479 1,479 Other invested assets 5,672 5,494 Total investments (Note 8) 722,596 711,057 Cash and cash equivalents 64,847 70,229 Premiums receivable (net of an allowance of $300 as of March 31, 2008 and December 31, 2007) 65,216 65,221 Accrued investment income 8,194 8,439 Reinsurance recoverable on paid losses 3,463 3,458 Due from reinsurers on unpaid losses and advance premiums 141,816 144,335 Ceded unearned premiums 10,984 9,764 Deferred policy acquisition costs 10,044 9,662 Deferred income taxes 30,847 32,566 Goodwill 10,833 10,833 Other assets 9,623 11,458 Total assets $ 1,078,463 1,077,022 Liabilities and Shareholders' Equity Policy liabilities and accruals: Losses and loss adjustment expenses $ 582,763 585,087 Unearned premiums 110,408 108,894 Reinsurance payable 2,547 1,268 Paid in advance and unprocessed premiums 7,305 10,981 Total policy liabilities and accruals 703,023 706,230 Long-term debt 46,083 46,083 Other liabilities 29,927 29,112 Total liabilities 779,033 781,425 Commitments and contingencies (Note 10) Preferred stock, $0.10 par value, 50,000,000 shares authorized; none issued — — Common stock, $0.10 par value, 50,000,000 shares authorized; 8,830,231 and 8,949,401 shares issued and outstanding at March 31, 2008 and December 31, 2007, respectively 883 895 Additional paid-in capital — — Retained earnings 297,545 295,586 Accumulated other comprehensive income (loss), net 1,002 (884 ) Total shareholders' equity 299,430 295,597 Total liabilities and shareholders' equity $ 1,078,463 1,077,022 See the accompanying notes to the unaudited consolidated financial statements. Form 10-
